¶ 71 I find it ironic that a sign warns a motorist that they are entering an area of the roadway where speed limits are enforced by radar, but a motorist using a public restroom at a highway rest area has no warning that their visit might be the subject of video surveillance. The fact that the foregoing analysis of this court is correct as a matter of law does little to ameliorate the repugnancy of such a practice. Moreover, the fact that any police department could install video monitoring equipment in restrooms at their whim and without the necessity of obtaining approval from any court or legislative body, further exacerbates the situation. *Page 145 
 {¶ 72} I find little solace that the area under surveillance is confined to "open" areas. If a restroom appears empty, a person may reasonably act differently than they would if other people were present. As I am unable to ignore the case law set forth by my colleagues, I concur in their opinion. However, I do so with reservations and could easily come to a different conclusion with any change in the facts presented in the appeal.